Exhibit 10.1

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED FIELD SERVICE AGREEMENT

Introduction

This First Amendment to Amended and Restated Field Service Agreement, dated as
of September 30, 2008, effective as of September 24, 2008 (this “Amendment”), is
by and between SPAR Marketing Services, Inc., a Nevada corporation (“SMS”), and
SPAR Marketing Force, Inc., a Nevada corporation (the “Company”). SMS and the
Company may be referred to individually as a “Party” and collectively as the
“Parties”.

Recitals

SMS and the Company are parties to a Amended and Restated Field Service
Agreement dated as of January 1, 2004 (the “Existing Field Agreement”, and as
amended by this Amendment, and as the same may be supplemented, modified,
amended, restated or replaced from time to time in the manner provided therein,
the “Field Agreement”), pursuant to which the Company engaged SMS to perform
Merchandising Services from time to time on a cost plus 4.00% basis. Capitalized
terms used and not otherwise defined or amended in this Amendment shall have the
meanings respectively assigned to them in the Existing Field Agreement.

In order to (among other things) facilitate operation of their respective
businesses, the Company has requested that SMS, and SMS has agreed that it will,
partially reduce its 4.00% spread over cost, all upon the terms and provisions
and subject to the conditions hereinafter set forth.

Agreement

In consideration of the foregoing, the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration (the receipt and
adequacy of which are hereby acknowledged by SMS), the parties hereto hereby
agree as follows:

 Section 1.      Amendment to Existing Field Agreement. The Existing Field
Agreement is hereby amended as follows, effective as of the date first written
above:

 

(a)

The definitions of “Agreement” is hereby amended and restated as follow:

“Agreement” shall mean this Amended and Restated Field Service Agreement,
together with all schedules and exhibits hereto, as amended by the First
Amendment to Amended and Restated Field Service Agreement, dated as of September
30, 2008, effective as of September 24, 2008, and as the same may be
supplemented, modified, amended or restated from time to time in the manner
provided herein.

(b)          SMS hereby agrees with the Company that the 4.00% of Service Costs
due to it under Section 3(b) of the Existing Field Agreement (the “Plus
Compensation”) (i) has been partially reduced by agreement in the amount of
$100,000 at June 30, 2008, which is hereby confirmed, and (ii) will be partially
reduced by $400,000 at September 30, 2008.

(c)          In consideration of the reductions in the Plus Compensation
confirmed and made hereunder, the Company hereby agrees that it will pay to SMS
a termination fee of $300,000 (in addition to paying all Service Compensation
and other amounts then due under the Field Agreement) in the event the Company
terminates or elects to not renew the Field Agreement prior to December 31,
2010.

 Section 2.      Counterparts. This Amendment may be signed in two or more
counterpart copies of the entire document or of signature pages to the document,
each of which may be executed by one or more of the parties hereto and any of
which may be sent by telecopy, pdf file or other electronic means, but all of
which, when taken together, shall constitute a single agreement binding upon all
of the parties hereto.

 Section 3.      Governing Law, Etc. This Amendment (i) is an agreement among
the parties hereto, and (ii) shall be governed by and construed in accordance
with the applicable provisions of Sections 6 through 17 (as well as any
applicable definitions or interpretive provisions appearing elsewhere) of the
Field Agreement, which provisions are hereby incorporated herein by reference,
as if this Amendment were the “Agreement” referred to in those incorporated
provisions.

 

 

 

--------------------------------------------------------------------------------

 Section 4.      Agreement to Continue as Amended. The Existing Field Agreement,
as supplemented, modified and amended by this Amendment, shall remain and
continue in full force and effect after the date hereof.

 Section 5.      Entire Agreement. This Amendment and the Existing Field
Agreement as amended hereby contain the entire agreement of the Parties and
supersede and completely replace all prior and other communications, discussions
and other representations, warranties, promises, assurances, agreements and
understandings (oral, implied or otherwise) between the Parties, with respect to
the matters contained herein and therein.

In Witness Whereof, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

SPAR Marketing Services, Inc.,

 

SPAR Marketing Force, Inc.,

a Nevada corporation

 

a Nevada corporation

 

 

 

By:

/s/ Robert G. Brown

 

By:

/s/ James R. Segreto



Robert G. Brown

 



James R. Segreto



Chairman, Chief Executive Officer and President

 



Chief Financial Officer

 